Citation Nr: 1228358	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-38 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran's claims file has since been transferred to the RO in St. Petersburg, Florida.


FINDING OF FACT

A signed statement dated September 24, 2009, was received at the RO from the Veteran's representative prior to the promulgation of a decision by the Board, in which the Veteran expressed his desire to withdraw all appeals.  In July 2012, the Veteran's representative notified the Board of the appellant's desire to withdraw the appeals.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a right hip disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a left hip disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2011).  A signed statement dated September 24, 2009, was received from the Veteran's representative, in which the Veteran expressed his desire to withdraw his appeal for entitlement to service connection for disorders of the right hip, left hip, and right knee.  The statement was received at the RO and, unfortunately, was not forwarded to the Board.  Since the Board had custody of the Veteran's claims file in September 2009, the appellant should have filed his request for withdrawal directly with the Board.  See 38 C.F.R. § 20.204(b)(2).  In July 2012, the Board received a statement from the Veteran's representative again requesting withdrawal of the appeals.  Hence, there remain no allegations or errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review such claims and they are dismissed.  



ORDER

The issue of entitlement to service connection for a right hip disorder is dismissed.

The issue of entitlement to service connection for a left hip disorder is dismissed.

The issue of entitlement to service connection for a right knee disorder is dismissed.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


